DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the Pre-amendment filed on 6/5/19. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims. There is not any change to be made to the drawings.
Regarding to the claims, applicant has amended claim 10. There is not any claim being added into or canceled from the application. The pending claims are claims 1-13.
Election/Restrictions
3.	In response to the Election/Restriction mailed to applicant on 8/20/2021, applicant has made an election without traverse of Invention I, see the Election of 10/18/2021, page 6. 4.	However, applicant has also provided his arguments/opinions that all claims 1-19 of Inventions I and II are able to search and examination without any serious burden because both inventions are similar and related to each other. See the Election of 10/18/2021, page 6. This is not found persuasive because of the following reasons.
As clearly provided in the Election/Restriction mailed to applicant on 8/20/2021, the examiner has provided reasons to support for the restriction in pages 3-5 of the office action. Applicant should note that the features related to 4-7 and 9 of the Invention I are drawn to a microscopic mirror imaging device having a motion actuator, a mirror image former support and a mirror image former with specific features related to the structure of the motion actuator 
Group I and II lack unity of invention because even though the groups require the 

technical feature of microscopic mirror imaging device having a motion actuator, a mirror 

image former support and a mirror image former; however, each of the groups comprises its 

own specific features which are not recited in other groups and thus the technical feature 

yielded from the specific features of a particular group, i.e., Group I, is completely different 

from the specific technical feature of the other group, i.e., Group II. For instance, the imaging 

device having features related to an imaging device having a motion actuator, a mirror 

image former support and a mirror image former with specific features related to a motion 

actuator is read from the device described in the Japanese reference No. 2007/155448 in 

combination with the DE reference No. 4008072; however, the combination from the 

mentioned references does not disclose/mention the specific technical feature related to a 

central processing system with specific features related to a processing software for operating 

the mirror image former and the micromanipulation system to position the image former, to 

focus image, to acquire and analyzing image(s), … as recited in the Group II. 



The requirement is still deemed proper and is therefore made FINAL.
4.	As a result of applicant’s election, claims 1-9 are examined in the present office action, and claims 10-13 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 10-13 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The listing of references in the specification, see paragraph [0002], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
7.	The drawings contain twelve sheets of figures 1-12 were received on 6/5/19.  These drawings are objected by the examiner for the following reasons.

9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the numerical reference of “22”, see each of figures 5-6, which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

First, the feature related to a driver for controlling the movement of the mirror former support as recited in each of present claims 4 and 6;
Second, the feature related to a slider of the motion actuator as recited in present claim 5;
Third, the feature related to a displacement structure having a pivot joint connected to an arm of the mirror image former as recited in present claim 6; and
Fourth , the feature related to a return element to control the mirror image former support as recited in present claim 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
11.	The lengthy specification which was amended by the pre-amendment of 6/5/19 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
12.	The summary of the invention is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the Summary and moves detailed description of the invention to the section of “DETAILED DESCRIPTION OF EMBODIMENTS”. Appropriate correction is required.
13.	The disclosure is objected to because of the following informalities: a) In paragraph [0003]: on line 4 of the paragraph, “an eyepiece 13” should be changed to –an objective lens 13--, see paragraph [0051] on lines 3-4 of the paragraph. Appropriate correction is required.
Claim Interpretation
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
A) “a motion actuator” in claim 1; “a mirror image former” in claim 1; “a mirror image former support” in claim 1; and
B) “a rigid physical structure” in claim 3;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
a) Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim recites the feature the motion actuator controls the mirror image former support in an automatic manner using a driver to move the support from an original position to a predetermined positon to form a mirror image, see the claim on lines 1-4; however, the disclosure does not provide sufficient information related to the structure of the motion actuator, the driver and their operational relationships to move the former support as claimed.
Applicant is respectfully invited to review the specification in paragraph [0056] in which the paragraph mentions that the motion actuator controls the mirror image former support in an automatic manner using a driver to move the support from an original position to a predetermined positon to form a mirror image; however, there is not any description related to the structure of the driver as well as its operational relationship with the motion actuator for the purpose of movement the former support.
b) Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim recites the feature related to the structure of the motion actuator, i.e., a linear guide rail and a slider, see the claim on lines 1-2; however, the disclosure does not provide sufficient information related to the structure of the motion actuator, the driver, and the relation(s) between the driver and the slider so that one skilled in the art can figure how the driver and slider can move the former support in an automatic manner or in a manual manner as claimed.

c) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim recites the feature related to the structure of the motion actuator, i.e., a displacement with a pivot joint, see the claim on lines 1-2. While the paragraph [0056] discloses that the motion actuation has a pivot joint which is connected to an arm of the former support; however, the disclosure does not provide sufficient information related to the structure of the motion actuator with the pivot joint as well as the structure of the former support with an arm. 
Applicant is respectfully invited to review the specification in paragraph [0056] in which the paragraph mentions that the motion actuator controls the mirror image former support in an automatic manner using a driver to move the support from an original position to a predetermined positon to form a mirror image. The paragraph also 
d) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim recites the feature related to a return element for returning the former support from a predetermined positon to an original position, see the claim on lines 3-4. It is also noted that the motion actuator controls the mirror image former support in an automatic manner using a driver to move the support from an original position to a predetermined positon to form a mirror image, see base claim 1 on lines 1-4; however, the disclosure, in particular, paragraphs [0056]-[0057], does not provide sufficient information related to the structure of the motion actuator, the driver, the return element, and their operational relationships to move the former support as claimed.
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) The claim is rejected because it is unclear about the function of the so-called “a motion actuator” and its operational relationship(s) with other components, i.e., the support. In other words, what is/are function(s) do(es) the so-called “motion actuator”? and
a2) What is “a coronal” plane, see line 8, does applicant imply here? What component(s)/element(s) used to define the so-called a “coronal” plane?
b) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
b1) It is unclear about the structure of the motion actuator and the so-called “driver” so that the actuator can move the mirror image former between two positions in the so-called “an automatic manner” as recited in the feature thereof “the motion actuator … a mirror image” (lines 1-4). In other words, how the so-called “driver” is connected with the actuator and how the motion actuator moves the mirror image former by using the driver?
b2) What does applicant mean by “a mirror image” (line 4)?
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structural relationship(s) among the displacement structure having a linear rail and a slider and the driver as recited in the claim. How the slider and the driver operate with each other to move the mirror image former?

e) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear what is a Y-axis direction and a Z-axis direction recited in the claim. It is also unclear about the structural relationships among the horizontal plane of the stage, the coronal pane of the state, the Y-axis direction and the Z-axis direction. 
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Parker discloses a microscope having an illumination system for providing a bright-field illumination and dark-field illumination.
Regarding to the present claim 1, the microscope as described in columns 4-6 and shown in figs. 1-8 comprises the following features:
a) a motion actuator (55-67) fixedly mounted on a microscope stage (12). It is noted that the housing (10) comprises a top wall (12) supporting a glass disc (47) in which a subject to be examined is disposed upon the top surface of the disc. Thus, the housing (10) is considered as microscope stage of the microscope; 
b) a mirror image former support (68-69) wherein one end (68) of the mirror image former support is connected to the motion actuator, and 
c) a mirror image former (45) comprising a plane mirror mounted on the other end (69) of the mirror image former support (68-69).
Regarding to the feature related to an angle formed between a mirror surface of the plane mirror (45) and a horizontal plane, i.e., the plane defined by the top wall (12), of the microscope stage (10), and an angle formed between the mirror surface of the plane mirror (45) and a coronal plane, i.e., the plane defined by the side wall (14 or 15) of the microscope stage (10), it is noted that columns 4-5 discloses that the mirror (45) is able to rotate to different positions and form different angles with respect to a horizontal direction parallel to 
Regarding to the present claim 2, the mirror (45) has a rectangular shape, see column 3 (lines 65-66) and fig. 5;
Regarding to the present claim 3, it is noted that the mirror image former support (68-69) is a rigid physical structure connecting the mirror image former (45) and the motion actuator (55-67);

Regarding to the present claim 9, the motion actuator (55-67) is fixedly mounted on the microscope stage in a Y-axis direction, i.e., the direction extends from sides 14-15, and the mirror image former support (68-69) is arranged in an X-axis direction, i.e., the direction extends from sides 16-17, see figs. 3 and 5.
 Conclusion
24.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25.	The WO2013/068642 is cited as of interest in that it discloses a micromanipulator arrangement having a micromanipulator, a support and a driving mechanism for sliding the micromanipulator and its support along a linear rail.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872